COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-265-CR


MICHAEL E. GRANT                                                        APPELLANT

                                              V.

THE STATE OF TEXAS                                                          STATE

                                          ------------

              FROM THE 97TH DISTRICT COURT OF CLAY COUNTY

                                          ------------

                           MEMORANDUM OPINION 1

                                          ------------

      Appellant Michael E. Grant, pro se, attempts to appeal from the district

court’s decision that it had no jurisdiction over his notice of appeal from the

municipal court and his “Motion to Enter a Plea of Guilty in Exchange for Time

Served on Tickets and Court Costs.”              Because no final judgment was ever

entered in the municipal court, and because the district court would not have



      1
          … See T EX. R. A PP. P. 47.4.
had jurisdiction over an appeal from the municipal court even if a final judgment

had been entered, we also lack jurisdiction, and so we dismiss the appeal for

want of jurisdiction. See T EX. R. A PP. P. 25.2, 43.2(f); see also T EX. G OV’T C ODE

A NN. § 30.00014(a) (Vernon Supp. 2008) (providing that the county courts in

the county in which the municipality is located have jurisdiction over appeals

from a municipal court).

      Grant received a citation on September 16, 2003, for driving eighty-two

miles per hour in a sixty-five-mile-per-hour zone. He subsequently failed to

appear in the municipal court, on September 30, 2003, resulting in an additional

citation for “failure to appear.”

      Grant was convicted of aggravated robbery in 1984 and sentenced to

thirty years’ confinement. He was convicted of possession of cocaine in 2004

and sentenced to 180 days’ confinement. He has subsequently attempted to

trade guilty pleas to the speeding and failure-to-appear citations in exchange for

time already served on these other convictions in the justice court, the

municipal court, the district court, and now this court.

      In May 2007, Grant received a notice from the justice of the peace,

Precinct No. 1 of Clay County, informing him as follows with regard to his two

citations:




                                          2
       PLEASE BE ADVISED WE ARE NO LONGER ABLE TO GIVE YOU
       TIME SERVED ON A CITATION UNLESS YOU ARE ARRESTED AND
       TAKEN TO JAIL FOR THAT CHARGE. YOU WILL NEED TO MAKE
       ARRANGEMENTS TO PAY YOUR FINE WHEN EVER YOU ARE
       RELEASED. IF YOU HAVE A DRIVER[‘S] LICENSE YOU WILL NOT
       BE ABLE TO GET IT RENEWED UNTIL YOUR FINE IS PAID.

He attempted to appeal this to the municipal court, and then to the district

court. 2

       In September 2007, the Clay County district clerk sent him a letter,

returning the “Motion to Enter a Plea of Guilty in Exchange for Time Served on

Tickets and Court Costs,” because it was the district clerk’s understanding that

the district court did not have jurisdiction. Grant demanded that it be filed, and

in November 2007, the district attorney sent him a letter, stating that

       [t]he District Clerk has filed the motion at your insistence, but the
       relief you are requesting cannot be granted by the District Court.
       It has no jurisdiction over matter[s] in municipal courts. The county
       court has jurisdiction over appeals from county courts if that is
       what you wish to pursue. A motion of the type you have filed


       2
        … It is apparent that the outstanding citations have caused Grant some
hardship, as he states in his filings that having an outstanding warrant on these
citations prevents him from being promoted to “State Approved Trustee II,”
prevents him from attending some vocational programs, and blocks the renewal
of his driver’s license, which will affect his livelihood as a truck driver upon his
eventual release from jail. He also states that, if he is released on parole,
getting arrested for the citations will violate his parole and he will then be
returned to prison, “a hardship and a no win situation for all involved.” The
ideal solution would be for Grant to plead guilty or nolo contendere and to pay
his fines for the two citations; however, he alleges that he is “in poverty and
will continue to be through out this time.”

                                         3
      should be filed with the municipal court itself, which might well
      grant your motion on submission of a plea of guilty by mail from
      you. The District Court, on the other hand, is simply without
      jurisdiction to hear the matters you raise.

Undeterred, Grant filed a notice of appeal with this court.

      On August 1, 2008, we notified Grant that we were concerned that the

court might not have jurisdiction over this appeal because the trial court had not

entered any appealable orders. See McKown v. State, 915 S.W.2d 160, 161

(Tex. App.—Fort Worth 1996, no pet.). We stated that unless he or any party

desiring to continue the appeal filed with the court within ten days a response

showing grounds for continuing the appeal, the appeal would be dismissed for

want of jurisdiction. Grant filed a letter with this court enclosing all of the

preceding information.

      Under Texas Rule of Appellate Procedure 26.2, to perfect an appeal, a

defendant in a criminal case must file a notice of appeal “within 30 days after

the day sentence is imposed or suspended in open court, or after the day the

trial court enters an appealable order.” T EX. R. A PP. P. 26.2(a)(1) (emphasis

added). A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction.    Id.; see also T EX. R. A PP. P.

25.2(a)(2) (requiring that the trial court enter a certification of the defendant’s

right to appeal each time it enters a judgment of guilt or other appealable order).


                                        4
      Here, no sentence has yet been imposed for Grant’s citations—he has

merely attempted to bargain with each court, including this one, to trade time-

served on other offenses to resolve his two citations. And no orders have been

entered in any court within which Grant has filed his motion. Because no final,

appealable order has been entered in this case, we dismiss the appeal for want

of jurisdiction. See T EX. R. A PP. P. 25.2, 26.2, 43.2(f); see also Martin v. State,

77 S.W.3d 853, 855 (Tex. App.—Amarillo 2002, no pet.) (dismissing appeal

for want of jurisdiction on similar facts).




                                                    PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 14, 2008




                                         5